UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-1257


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AMY MCDOWELL NEWBOLD; JOSEPH K. NEWBOLD,

                Defendants – Appellants,

COUNTRYWIDE HOME LOANS; HOMECOMINGS FINANCIAL; CHASE HOME
FINANCE, LLC,

                Claimants - Appellees,

          and

3466 PIEDMONT ESTATES ROAD, CITY OF CLIMAX, RANDOLPH COUNTY,
NORTH CAROLINA, with all appurtenances and improvements thereon,
more fully described in BK 1926, PG 515, Randolph County
register of deeds (registered owner Joseph K. Newbold); 4960
CECIL NORMAN ROAD, RANDLEMAN, PROVIDENCE TOWNSHIP, RANDOLPH
COUNTY, NORTH CAROLINA, with all appurtenances and improvements
thereon, as more fully described in BK 1397, PG 0323, Randolph
County Register of deeds (registered owners Joseph K. Newbold
and Amy Joe McDowell); 2010 BOULEVARD STREET, GREENSBORO,
MOREHEAD TOWNSHIP, GUILFORD COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon, more fully described as
tract II in book 6189, PG 0471, Guilford County register of
deeds (registered owner Joseph K. Newbold); 3702 HOPE COURT,
GREENSBORO, MOREHEAD TOWNSHIP, GUILFORD COUNTY, NORTH CAROLINA,
with all appurtenances and improvements thereon, more fully
described as tract III in BK 6189, PG 0471, Guilford County
register of deeds (registered owner Joseph K. Newbold); 1803
MURRAYHILL ROAD, GREENSBORO, MOREHEAD-GILMER TOWNSHIP, GUILFORD
COUNTY, NORTH CAROLINA, with all appurtenances and improvements
thereon, more fully described in BK 6016, PG 1087, Guilford
County register of deeds (registered owner Joseph K. Newbold);
1517 MARION STREET, GREENSBORO, MOREHEAD TOWNSHIP, GUILFORD
COUNTY, NORTH CAROLINA, with all appurtenances and improvements
thereon, more fully described in BK 5816, PG 1673, Guilford
County register of deeds (registered owner Joseph K. Newbold);
3403 IMMANUEL ROAD, GREENSBORO, MOREHEAD TOWNSHIP, GUILFORD
COUNTY, NORTH CAROLINA, with all appurtenances and improvements
thereon, more fully described in BK 5798, PG 2457, Guilford
County register of deeds (registered owners Joseph K. Newbold
and Amy McDowell Newbold); 1959 LAKEVIEW ROAD, CITY OF ASHEBORO,
RICHLAND TOWNSHIP, RANDOLPH COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon, more fully described in
BK 1778, PG 1680, Randolph County register of deeds (registered
owner Joseph K. Newbold); 1001 RUCKER STREET, GREENSBORO,
MOREHEAD TOWNSHIP, GUILFORD COUNTY, NORTH CAROLINA, with all
appurtenances and improvements thereon, more fully described in
BK 5505, PG 1002, Guilford County register of deeds (registered
owner Joseph K. Newbold); CURRENCY, U.S., $11,700.00; CURRENCY,
U.S., $10,356.28; CURRENCY, U.S., $8,107.38; CURRENCY, U.S.,
$1,415.00; CURRENCY, U.S., $70.00; ALL FUNDS TO THE CREDIT OF
JOSEPH NEWBOLD IN THE AMERITRADE ACCOUNT ENDING IN 8013; 2014
BOULEVARD STREET, GREENSBORO, MOREHEAD TOWNSHIP, GUILFORD COUNTY
NORTH CAROLINA, with all appurtenances and improvements thereon,
more fully described as tract 1 in BK 6189, PG 0471, Guilford
County register of deeds (registered owner Joseph K. Newbold),

                Defendants,

CITIMORTGAGE, INCORPORATED,

                Claimant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.         Thomas David
Schroeder, District Judge. (1:05-cv-00625-TDS-PTS)


Submitted:   March 30, 2010               Decided:   April 2, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                2
Amy McDowell Newbold, Joseph K. Newbold, Appellants Pro Se.
John W. Stone, Jr., Assistant U.S. Attorney, Greensboro, North
Carolina, James Scott Flowers, HUTCHENS, SENTER & BRITTON,
Fayetteville, North Carolina, Mark Allan Baker, JOHNSON &
FREEDMAN, LLC, Atlanta, Georgia, Wendy Anne Owens, LAW OFFICE OF
WENDY A. OWENS, PC, Savannah, Georgia, Donald Richard Pocock,
NELSON, MULLINS, RILEY & SCARBOROUGH, LLP, Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            Amy McDowell Newbold and Joseph K. Newbold appeal the

district court’s order denying their motions pursuant to Fed. R.

Civ.   P.   60(b)(6),   65(a),    70,       for   a   preliminary     injunction,

modification of judgment, and an order to show cause for civil

contempt.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Newbold, No. 1:05-cv-00625-

TDS-PTS (M.D.N.C. Feb. 2, 2009).             We further deny Appellee Chase

Home Finance LLC’s motion to dismiss the appeal.                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in     the    materials      before   the    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        4